Mr. Chief Justice Del Toro
delivered the opinion of the court.
Francisco Cervoni Gely, an attorney who practices in Humacao, P. R., brought an action against Celestino Sierra to recover the sum of $600. The defendant demurred to the complaint, the demurrer was overruled and' he was given ten days within which to answer. He did not answer, his default was noted and judgment was rendered against him for the sum of $300. It is well to say that the case was called for trial after it had been .included in the docket and that the plaintiff offered evidence which the court examined before rendering judgment.
The defendant appealed from that judgment to this Supreme Court, assigning a single error, as follows:
“The District Court of Humacao erred in rendering a default judgment, inasmuch as the clerk had no jurisdiction to enter the default and the court a quo had none to render the judgment.”
*289The appellant invokes section 142a of the Code of pivil Procedure, as amended by the Act of March 11, 1915, and contends that the record shows that the clerk failed to comply with its provision.
The statute reads:
“Section 142a. — In all cases in which a motion to strike out or a demurrer to any pleading is sustained or overruled and a decision is not announced in the presence of the parties or their attorneys, it shall be the duty of the secretary of the court to mail a written notice to the losing- party or his attorney within five days from the date of such decision, notifying him of such decision, and a copy of such notice shall be filed with the papers in the case and the time within which to amend or answer if leave therefor is given shall begin to run from the date of the filing of such notice among the papers. ’ ’
And tlie record certified by tbe clerk contains tbe following:
“IN^THE DISTRICT COURT NOR THE JlTDICIAL DISTRICT OE HlJMA.-CAo. — Francisco Cervoni Gely vs. Celestino Sierra. — Civil No. 8936. —Action to recover fees. — Order.—The demurrer that the complaint does not state facts sufficient to constitute a cause of action has been considered and is overruled, and the defendant is allowed ten days; within which to answer. — Humacao, P. It., July 19, 1923.— (Signed). Pablo Berga, District Judge. — Copies of the above order were sent; to F. Cervoni Gely and Arturo Aponte, Humacao, P. R., they being; the attorneys for the parties, on this 19th day of July, 1923. — A. Ramirez, Jr., Clerk District Court, by (Signed) Luis A. Cuevas, Deputy. — Filed July 19, 1923. — A. Ramirez, Jr., Clerk, District Court, by (Signed) Luis A. Cuevas, Deputy.”
Did tbe clerk perform tbe duty imposed upon him by tbe statute? In bis brief tbe appellant transcribes only tbe clerk’s statement that be sent tbe copies and maintains that tbe clerk never added tbe notice to tbe record.
Tbe law does not prescribe a particular form of notice. Tbe notice may be given by means of a letter written by tbe clerk transcribing the order or judgment or simply notify*290ing the party of its existence. Or it may be given simply by sending a copy of the order or judgment.
If the clerk’s statement is taken in connection with the order preceding it and the note of filing following, it may be concluded that the last method was adopted and that it substantially appears from the record that the statute was complied with.
Under these circumstances and considering that the appellant in his brief mentions the fact that he. moved to open the default and was overruled, implying that the trial court passed upon the facts of the case, we think that the judgment should not be reversed.
The judgment appealed from is

Affirmed;

Justices Wolf, Aldrey, Hutchison and Franco Soto concurred.